Case: 1:18-cv-00871-MRB Doc #: 16-1 Filed: 03/08/19 Page: 1 of 2 PAGEID #: 91




                          Exhibit A
              Case: 1:18-cv-00871-MRB Doc #: 16-1 Filed: 03/08/19 Page: 2 of 2 PAGEID #: 92


                                                                                                                   INVOICE

 Swift Leasing Co. LLC
  2200 S. 75th Ave.                                                                                INVOICE NO.     7456
  Phoenix, AZ 85043                                                                                       DATE     February 15, 2017
  901.344.4845
  James_Ramage@swifttrans.com

    Invoice To:        Bush Truck Sales Inc            Assign Title To:     Bush Truck Sales Inc                    Send Title To:      Bush Truck Leasing
                       80 Park Dr                                           80 Park Dr                                                  6961 Cintas Blvd
                       Wilmington, OH 45177                                 Wilmington, OH 45177                                        Mason, OH 45040




  SALESPERSON                       JOB               PAYMENT TERMS                       Exempt                   LOCATION SOLD            DUE DATE
David Ramage                   TRKSELL'17              Cash in Advance                      Yes                  West Valley City, UT        2/15/17


       QUANTITY                                              DESCRIPTION                                             UNIT PRICE            LINE TOTAL
1.00                   140235 1FUJGLBG4ELFJ1370 2014 FREIGHTLINER Mileage 267115 $60,500.00                                                    $60,500.00
1.00                   Wriight 2015 Credit                                                                       -$5,000.00                     ($5,000.00)
Total 2
Section 1031

                       Notice is hereby given that the rights (but not the obligations) to sell the equipment
                       mdescribed in the attached sale documents have been assigned to Swift Exchange LLC
                       for purpose of conducting a like-kind exchange.
                       Please remit truck proceeds by wire to: Swift Exchange LLC

Notice                 Citibank
                       New York
                       ABA# 021000089                                                                                     SUBTOTAL $            55,500.00
                       A/C# 4978125640                                                                                    SALES TAX                    0.00%
                       Reference: Invoice number                                                                              TOTAL $           55,500.00
                       Trust Name Swift Exchange LLC
                       Telephone confirmation: Citibank
                       Phone: 800.285.1709
Remittance by certified funds should be made out to: Swift Exchange LLC
No personal checks. If mailing certified funds send to: 2200 S. 75th Ave., Phoenix, AZ 85043 Attn: Leticia Ahasteen

       All decals must be removed or covered over to operate or resell truck.

       Purchased truck(s) must be removed from Swift property within 15 days of receipt of
       invoice. A $50 per truck per day fee will apply .

       **An on-road heavy-duty diesel or alternative-diesel vehicle operated in California
       may be subject to the California Air Resources Board Regulation to Reduce Particulate
       Matter and Criteria Pollutant Emissions from In-Use Heavy Duty Diesel Vehicles. It
       therefore could be subject to exhaust retrofit or accelerated turnover requirements
       to reduce emissions of air pollutants. For more information, please visit the California
       Air Resources Board website at: http//www.arb.ca.gov/dieseltruck. **

                             All equipment listed on this invoice is 'Sold as is' unless specified in writing



                                                         THANK YOU FOR YOUR BUSINESS!
